Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
This office action is in response to the amendment filed on 05/03/2022.
Claims 24 and 44 have been amended. Claims 39 and 59 are canceled. Claims 24 – 38, 40 – 58, and 60 – 63 are pending for consideration. 

Response to Arguments
Rejection under 112b is withdrawn in view of the amendments provided. Applicant's arguments filed on 05/03/2022 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 – 34, 37 – 54, and 57 – 63 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2017/0178237 A1) (hereafter Wong), in view of Haldenby et al. (US 2017/0046792), in view of Skala et al. (US 10354325) (hereafter Skala), and in view of Kurani (US 10,719,816 B1) (hereafter Kurani).

Regarding claim 24 Wong teaches: A computer implemented method for efficient transfer of entities on a peer-to-peer distributed ledger, the method comprising: generating a first exchange transaction; and broadcasting, over a first network, the first exchange transaction for inclusion on a P2P distributed ledger, wherein the first exchange transaction comprises: (Examiner note: it is understood that terms such as "first", "second", “third”, "top", "bottom" and the like, are words of convenience and are not to be construed as limiting terms unless specifically stated to the contrary; the peer-to-peer distributed ledger is met by the blockchain, see Para. [0002, 0007]) (Wong, in Para [0147] discloses “Distributed Ledger 60 sits on a peer-to-peer network allowing multiple parties to update one another in this network.”)
an indication of a first quantity of a cryptocurrency to be transferred (Wong, in Para [0148] discloses “The Distributed Ledger 60, also known as a block chain, uses similar technology as that used by cryptocurrencies.” Wong, in Para [0057] discloses “the financial instrument in the form of a virtual currency unit (VCU) does not have any central ledger or management system to register its transactions but instead uses a public ledger that is powered by a peer to peer network of computer nodes using a protocol that is used by cryptocurrencies.”);
a first input provided from an output of a first invitation transaction from a first user, the first invitation transaction previously included on the P2P distributed ledger (Examiner note: script is a small program or code embedded in inputs/outputs affecting transactions, Para. [0002]; scripts are met by the programs controlling currency in GFCG, i.e. Global Fiat Currency financial Grid) (Wong, in Para [0066] discloses “the mechanism to value each VCU in respect of each of the real world fiat currency in the GFCG is by way of individually determining it through a set of computer programs running on a computer system having at least one central processing unit, random access memory, device storage media, a database server, and an operating system all fully networked to a larger system”),
a first user private key associated with the first user, a first third-party private key associated with a first third-party, a first output indicating a transfer of a first entity from the first user to a second user and a first script associated with the first output; (Wong, in Para [0147] discloses “the Distributed Ledger 60 makes use of computer technologies, and in particular internet technologies to connect gatekeepers, more commonly known as miners, together.” Wong, in Para [0169] discloses “a transaction is performed through sending the required VCU amount, that is, transmitting relevant data indicative of the VCU amount, from one virtual wallet (sending party) to another virtual wallet (receiving) using public/private keysets to sign and receive the transaction.” Wong, in Para [0061] discloses “a transaction of VCUs between parties is by way of using public and private key pairs to sign transactions and of which the keys are generated in similar fashion to that used by cryptocurrencies” Wong, in Para [0251] discloses “Most importantly, it must be stressed here that the entire GFCGE 50 is a real-time system and therefore provides instant trading conditions.”);
Wong, fails to explicitly teach: and wherein the first script comprises: a first set of metadata provided in a redeem script and providing an indication of the first entity to be transferred and a first set of conditions for the transfer,
Haldenby, from the analogous technical field teaches: and wherein the first script comprises: a first set of metadata provided in a redeem script and providing an indication of the first entity to be transferred and a first set of conditions for the transfer (Examiner note: function of a redeem script (i.e. spending script, Para. [0033]) is met by stored instructions/scripts in computing component 140; inclusion of metadata into a relevant script/instruction providing indication of incorporated entities and conditions/rules for data transfer  is met by a generation of additional files, e.g. keys, facilitating regulations of the relevant transactions; inclusion of additional computer instruction/script of Haldenby together with user and third party key pairs into the transaction resolves deficiencies of Kurani) (Haldenby, in Para, [0076] discloses “one or more computing components of system 140 (e.g., server 142 upon execution of stored instructions) may generate additional cryptographic keys that facilitate the exemplary regulation of transactions (e.g., distributions, transfers, and/or actions) involving assets tracked within the hybrid public-private ledger” Haldenby, in Para, [0077] discloses “System 140 may also perform operations that encrypt the generated list of triggering events, either alone or in conjunction with metadata identifying the rules authority and/or information facilitating a processing of the transaction blocks throughout the hybrid block-chain ledger.” Haldenby, in Para, [0127] discloses “client devices 102, 104, and/or 106, in conjunction with system 140, may augment the exemplary hybrid block-chain ledger structures described above to include usage data and corresponding metadata”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, in view of the teaching of Haldenby, which discloses computer instructions/scripts comprising metadata which include regulation/rules for data operations in order to include the instructions/scripts comprising operation regulations together with user and third party key pairs into the transaction and facilitate better regulations of data processing in the system (Haldenby, [0033, 0076, 0077, 0127]).
Wong, as modified by Haldenby, fails to explicitly teach: wherein the first set of conditions comprise one or more of the following: a) one or more range limits on one or more prices related to the exchange, b) an exchange rate, c) a deadline for fulfilment of the first invitation, or d) a limitation on a geographical area for the exchange to take place, Reply to Office Action of February 3, 2022
Skala from the analogous technical field teaches: wherein the first set of conditions comprise one or more of the following (Skala, in col. 82, ll.19-23, discloses “When the condition is satisfied, the action may be performed. Conditions may relate to the type of notification (e.g., price of a particular digital asset drops below a threshold, price exceeds a threshold, exchange is unavailable)”):
one or more range limits on one or more prices related to the exchange
(Skala, in col. 37, l.45, discloses “price ranges within other time ranges” Skala, in col. 23, ll.28-29, discloses “The fee calculation may vary with market conditions, such as price” Skala, in col. 2, ll.37-44, discloses “the method may further comprise receiving, at the exchange computer system from the first user electronic device, first digital asset order information corresponding to a first prospective digital asset purchase order, the first digital asset order information comprising a first order quantity of the digital asset and a first order price parameter related to a first order price of the digital asset, the first order price denominated in the fiat currency”),
b) an exchange rate (Skala, in col. 87, ll.25-28, discloses “Transaction data may comprise exchange rate data, such as currency pairs, which relate the exchange rate between two differently denominated currencies or assets.”),
c) a deadline for fulfilment of the first invitation, or d) a limitation on a geographical area for the exchange to take place (Skala, in col. 12, ll.38-41, discloses “Transmitters 132 can include, e.g., money service businesses, which could be licensed in appropriate geographic locations to handle financial transactions.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Haldenby, in view of the teaching of Skala which discloses prices and exchange rates as transaction conditions in order to achieve a higher efficiency of transactions (Skala, col. 2, ll.37-44, col. 12, ll.38-41, col. 23, ll.28-29, col. 82, ll.19-23, col. 87, ll.25-28).
Wong, as modified by Haldenby and Skala, fails to explicitly teach: a first user public key associated with the first user, the first user public key being a cryptographic pair with the first user private key, and a first third-party public key pair associated with the first third-party, the first third-party public key being a cryptographic pair with the first third-party private key.
Kurani, from the analogous technical field teaches: a first user public key associated with the first user, the first user public key being a cryptographic pair with the first user private key, and a first third-party public key pair associated with the first third-party, the first third-party public key being a cryptographic pair with the first third-party private key (Examiner note: first user public/private key pair is met by a new public/private key pair explored by institution 108; the third-party public/private key pair is met by the key pair associated with the account 116 i.e. a key pair database) (Kurani, in col. 3, ll. 59 – 61 discloses “the financial institution 108 executes an internal transfer of the MBC to a new private key/public key pair which are then stored in a database.” Kurani, in col. 3, ll. 65 – 67 discloses “The financial institution 108 includes a pooled MBC account 116 (i.e., a database of private key/public key pairs).” Kurani, in col. 4, ll. 12 – 14 discloses “The pooled MBC account 116 is a database of addresses, private keys, and public keys associated with MBC that has been transferred to the financial institution” (Kurani, in col. 1, ll. 29 – 31 discloses “A user of MBC can transfer funds to another party by using a private key associated with a certain value of MBC.” Kurani, in col. 6, ll. 2 – 7 discloses “digital title for an asset can be passed between parties of a MBC transaction by placing the digital title or a pointer to the digital title in the additional information field or metadata field, such as the op_return field, the nSequence field, or another metadata field of a Bitcoin transaction.” Kurani, in col. 3, ll. 1 – 2 discloses “The second MBC transaction passes funds to the seller from the buyer (either directly or via an intermediary)”. Kurani, in col. 5, ll. 51 – 53 discloses “the transaction-including any information contained in the metadata of the transaction – is recorded in a MBC blockchain 122”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Haldenby and Skala, in view of the teaching of Kurani which discloses transfer of metadata associated with the cryptocurrency using public/private keys in order to achieve a higher security level of the operations with cryptocurrency (Kurani, col. 1, ll. 29 – 31,  col. 3, ll. 1 – 2, col. 4, ll. 12 – 14, col. 5, ll. 51 – 53, col. 6, ll. 2 – 7).

Regarding claim 25 Wong, as modified by Haldenby and Skala, teaches: The method of claim 24, further comprising: Reply to Office Action of May 15, 2020 generating a second exchange transaction; and broadcasting, over the first network, the second exchange transaction for inclusion on a P2P distributed ledger (Wong, in Para [0166] discloses “Virtual wallets include all kinds of electronic and/or software storage devices or hard coded prints that allow a VCU to be stored and later sent out or exchanged to make a transaction, physically or electronically
wherein the second exchange transaction comprises: an indication of a second quantity of a cryptocurrency to be transferred; a second input provided from an output of a second invitation transaction from the second user, the second invitation transaction previously included on the P2P distributed ledger, a second script, a second user private key associated with the second user, a second third-party private key associated with a second third-party, and a second output indicating a transfer of a second entity from the second user to a first user (Wong, in Para [0265] discloses “Each host in the peer-to-peer network signs transactions and hosts a decentralised and Distributed Public Ledger or Block chain 400 database that synchronises on the peer-to-peer network and ensures that the Ledger is up to date with the database of the block chains and their transactions and records.”);
Wong, as modified by Haldenby, and Skala, fails to explicitly teach:  and wherein the second script comprises: a second set of metadata providing an indication of the second entity to be transferred and a second set of conditions for the transfer, a second user public key associated with the second user, the second user public key being a cryptographic pair with the second user private key, and a second third-party public key associated with the second third-party, the second third-party public key being a cryptographic pair with the second third-party private key.
Kurani, from the analogous technical field teaches: and wherein the second script comprises: a second set of metadata providing an indication of the second entity to be transferred and a second set of conditions for the transfe (Examiner note: entity is met by an asset, [0008]) (Kurani, in col. 8, ll. 5 – 6 discloses “A second MBC transaction is then initiated in which the seller 104 is paid for the asset.” Kurani, in col. 3, ll. 18 – 22 discloses “the seller 104 may initiate a MBC transfer to the buyer 104 for a nominal amount of Bitcoin, Litecoin, Ripple, or the like and embed the digital title or a pointer to the digital title in a metadata field of the MBC transfer.”), a second user public key associated with the second user, the second user public key being a cryptographic pair with the second user private key, and a second third-party public key associated with the second third-party, the second third-party public key being a cryptographic pair with the second third-party private key (Kurani, in col. 4, ll. 12 – 14 discloses “The pooled MBC account 116 is a database of addresses, private keys, and public keys associated with MBC that has been transferred to the financial institution”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Haldenby and Skala, in view of the teaching of Kurani which discloses transfer of metadata associated with the cryptocurrency using public/private keys in order to achieve a higher security level of the operations with cryptocurrency (Kurani, col. 8, ll. 5 – 6, col. 3, ll. 18 – 22, col. 4, ll. 12 – 14).

Regarding claim 26 Wong, as modified by Haldenby and Skala,  fails to explicitly teach: The method of claim 24, wherein generating the first exchange transaction comprises: sending the first script to the first user for signing with the first user private key; receiving the first script from the first user signed with the first user private key; sending the first script to the first third-party for signing with the first third-party private key; and receiving the first script from the first third-party signed with the first third-party private key.  
Kurani, from the analogous technical field teaches: The method of claim 24, wherein generating the first exchange transaction comprises: sending the first script to the first user for signing with the first user private key; receiving the first script from the first user signed with the first user private key; sending the first script to the first third-party for signing with the first third-party private key; and receiving the first script from the first third-party signed with the first third-party private key (Kurani, in col. 9, ll. 34 – 37 discloses “When the seller 104 initiates the first MBC transfer, the seller 104 35 either attaches the digital title to the first MBC transfer or attaches a pointer to the digital title to the first MBC transfer” Kurani, in col. 1, ll. 29 – 31 discloses “A user of MBC can transfer funds to another party by using a private key associated with a certain value of MBC.” Kurani, in col. 3, ll. 59 – 61 discloses “the financial institution 108 executes an internal transfer of the MBC to a new private key/public key pair which are then stored in a database.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Haldenby and Skala, in view of the teaching of Kurani which discloses data communication with users based on implementation of public/private keys in order to achieve a higher security level of the operations with cryptocurrency (Kurani, col. 1, ll. 29 – 31, col. 3, ll. 59 – 61, col. 9, ll. 34 – 37).

Regarding claim 27 Wong, as modified by Haldenby, Skala, and Kurani, teaches: The method of claim 24, further comprising sending a prompt to one or more of the first and second users to accept an exchange before generating or broadcasting the first and/or second exchange transactions.  (Examiner note: prompt is met by a nonce) (Wong, in Para. [0016] discloses “In the case of Bitcoin, the first process is to affirm the authenticity of a transaction from the sender to the recipient. It undergoes a hashing process at this stage. Then, along with other transactions in a set time window, they are put together and made into a hashing puzzle whereby miners will try to find a nonce, which is essentially a sequence of numbers with a known input proof, to arrive at a known hash digest output.”).

Regarding claim 28 Wong, as modified by Haldenby and Skala, teaches: The method of claim 24, further comprising: receiving, from the first user, a first invitation to perform an exchange (Wong, in Para. [0060] discloses “the plurality of virtual wallets include all kinds of electronic and/or software storage devices or hard coded prints that allow data indicative of a VCU to be stored and later sent out or exchanged to make a transaction, either physically or electronically”),
[the first invitation comprising the first set of metadata;] generating the first script; hashing the first script to generate a first script hash; sending, over a second network, the first script and the first script hash (Examiner note: as noted above, prompt/invitation is met by a nonce)  (Wong, in Para. [0016] discloses “In the case of Bitcoin, the first process is to affirm the authenticity of a transaction from the sender to the recipient. It undergoes a hashing process at this stage. Then, along with other transactions in a set time window, they are put together and made into a hashing puzzle whereby miners will try to find a nonce, which is essentially a sequence of numbers with a known input proof, to arrive at a known hash digest output.”); and sending, over the first network, the first invitation transaction for inclusion on a peer-to-peer distributed ledger, the first invitation transaction comprising an indication of a third quantity of a cryptocurrency to be transferred and the first script hash (Wong, in Para [0147] discloses “Distributed Ledger 60 sits on a peer-to-peer network allowing multiple parties to update one another in this network.” Wong, in Para [0057] discloses “the financial instrument in the form of a virtual currency unit (VCU) does not have any central ledger or management system to register its transactions but instead uses a public ledger that is powered by a peer to peer network of computer nodes using a protocol that is used by cryptocurrencies.”). 
Wong, as modified by Haldenby and Skala, fails to explicitly teach:  the first invitation comprising the first set of metadata;
Kurani, from the analogous technical field teaches: the first invitation comprising the first set of metadata (Kurani, in col. 3, ll. 18 – 22 discloses “the seller 104 may initiate a MBC transfer to the buyer 104 for a nominal amount of Bitcoin, Litecoin, Ripple, or the like and embed the digital title or a pointer to the digital title in a metadata field of the MBC transfer.”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Haldenby and Skala, in view of the teaching of Kurani which discloses transfer/exchange of metadata associated with the cryptocurrency using in order to achieve a higher security level of the operations with cryptocurrency (Kurani, col. 3, ll. 18 – 22).

Regarding claim 29 Wong, as modified by Haldenby and Skala, teaches: The method of claim 25, further comprising: receiving, from the second user, a second invitation to perform an exchange (Wong, in Para. [0060] discloses “the plurality of virtual wallets include all kinds of electronic and/or software storage devices or hard coded prints that allow data indicative of a VCU to be stored and later sent out or exchanged to make a transaction, either physically or electronically”),
[the second invitation comprising the second set of metadata;] generating the second script; hashing the second script to generate a second script hash; sending, over a second network, the second script and the second script hash; (Examiner note: as noted above, prompt/invitation is met by a nonce)  (Wong, in Para. [0016] discloses “In the case of Bitcoin, the first process is to affirm the authenticity of a transaction from the sender to the recipient. It undergoes a hashing process at this stage. Then, along with other transactions in a set time window, they are put together and made into a hashing puzzle whereby miners will try to find a nonce, which is essentially a sequence of numbers with a known input proof, to arrive at a known hash digest output.”); and sending, over the first network, the second invitation transaction for inclusion on a peer-to-peer distributed ledger, the second invitation transaction comprising an indication of a fourth quantity of a cryptocurrency to be transferred and the second script hash (Wong, in Para [0147] discloses “Distributed Ledger 60 sits on a peer-to-peer network allowing multiple parties to update one another in this network.” Wong, in Para [0057] discloses “the financial instrument in the form of a virtual currency unit (VCU) does not have any central ledger or management system to register its transactions but instead uses a public ledger that is powered by a peer to peer network of computer nodes using a protocol that is used by cryptocurrencies.”).
Wong, as modified by Haldenby and Skala, fails to explicitly teach:  the second invitation comprising the second set of metadata 
Kurani, from the analogous technical field teaches: the second invitation comprising the second set of metadata (Kurani, in col. 3, ll. 18 – 22 discloses “the seller 104 may initiate a MBC transfer to the buyer 104 for a nominal amount of Bitcoin, Litecoin, Ripple, or the like and embed the digital title or a pointer to the digital title in a metadata field of the MBC transfer.”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Haldenby and Skala, in view of the teaching of Kurani which discloses transfer/exchange of metadata associated with the cryptocurrency using in order to achieve a higher security level of the operations with cryptocurrency (Kurani, col. 3, ll. 18 – 22).
 
Regarding claim 30 Wong, as modified by Haldenby and Skala, fails to explicitly teach: The method of claim 25, wherein the first entity is the first quantity of cryptocurrency or wherein the second entity is the second quantity of cryptocurrency.  
Kurani, from the analogous technical field teaches: The method of claim 25, wherein the first entity is the first quantity of cryptocurrency or wherein the second entity is the second quantity of cryptocurrency (Examiner note: entity is met by an asset, [0008]) (Kurani, in col. 8, ll. 5 – 6 discloses “A second MBC transaction is then initiated in which the seller 104 is paid for the asset.” Kurani, in col. 3, ll. 18 – 22 discloses “the seller 104 may initiate a MBC transfer to the buyer 104 for a nominal amount of Bitcoin, Litecoin, Ripple, or the like and embed the digital title or a pointer to the digital title in a metadata field of the MBC transfer.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Haldenby and Skala, in view of the teaching of Kurani which discloses transactions of cryptocurrency comprising relevant entities/assets in order to achieve a higher security level of the operations with cryptocurrency (Kurani, col. 8, ll. 5 – 6, col. 3, ll. 18 – 22).

Regarding claim 31 Wong, as modified by Haldenby, Skala, and Kurani, teaches: The method of claim 28, wherein the sending of the first script and the first script hash over the first network comprises one of: 
a) publishing the first script and the first script hash on a distributed hash table (DHT); andPage 4 of 14Application No. 16/079,094Reply to Office Action of May 15, 2020 b) sending the first script and the first script hash to the second user.  
(Examiner note: as noted above, script is a small program or code embedded in inputs/outputs affecting transactions, Para. [0002]; scripts are met by the programs controlling currency in GFCG, i.e. Global Fiat Currency financial Grid; sending the first/second script/hash to the second/first user is met by the network communication) (Wong, in Para [0066] discloses “the mechanism to value each VCU in respect of each of the real world fiat currency in the GFCG is by way of individually determining it through a set of computer programs running on a computer system having at least one central processing unit, random access memory, device storage media, a database server, and an operating system all fully networked to a larger system”).

Regarding claim 32 Wong, as modified by Haldenby, Skala, and Kurani, teaches: The method of claim 29, wherein the sending of the second script and the second script hash over the second network comprises one of: a) publishing the second script and the second script hash on a distributed hash table (DHT); and b) sending the second script and the second script hash to the first user (Examiner note: as noted above, script is a small program or code embedded in inputs/outputs affecting transactions, Para. [0002]; scripts are met by the programs controlling currency in GFCG, i.e. Global Fiat Currency financial Grid; sending the first/second script/hash to the second/first user is met by the network communication) (Wong, in Para [0066] discloses “the mechanism to value each VCU in respect of each of the real world fiat currency in the GFCG is by way of individually determining it through a set of computer programs running on a computer system having at least one central processing unit, random access memory, device storage media, a database server, and an operating system all fully networked to a larger system”).
 
Regarding claim 33 Wong, as modified by Haldenby, Skala, and Kurani, teaches: The method of claim 24, wherein the P2P distributed ledger is the Bitcoin blockchain (Wong, in Para [0166] discloses “all transactions are recorded and validated in the Distributed Ledger 60 which sits on a peer-to-peer network.” Wong, in Para [0003] discloses “there has emerged a new class of digital instruments known as cryptocurrencies (also known as alternative coins, altcoins, cryptocoins, virtual currencies, digital currencies, and often synonymously associated with Bitcoin as the first digital currency).” Wong, in Para [0148] discloses “The Distributed Ledger 60, also known as a block chain, uses similar technology as that used by cryptocurrencies.”).

Regarding claim 34 Wong, as modified by Haldenby and Skala, fails to explicitly teach:  The method of claim 24, wherein the first third-party is an escrow service provider and/or the second third-party is an escrow service provider.  
Kurani, from the analogous technical field teaches: The method of claim 24, wherein the first third-party is an escrow service provider and/or the second third-party is an escrow service provider (Kurani, in col. 7, ll. 46 – 49 discloses “the buyer 102 pays the seller 104 in MBC through the financial institution 108, which acts as an escrow agent to the transaction described by method 300.” Kurani, in col. 9, ll. 22 – 24 discloses “After the financial institution 108 confirms that the seller 104 owns the asset at 314, the escrow transaction is ready for execution.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Haldenby and Skala, in view of the teaching of Kurani which discloses escrow transactions by cryptocurrency, MBC, in order to higher security of operations with cryptocurrency (Kurani, col. 7, ll. 46 – 49, col. 9, ll. 22 – 24).

Regarding claim 37 Wong, as modified by Haldenby, Skala, and Kurani, teaches: The method of claim 24, wherein the first entity and/or a second entity is one of the following: a) bitcoin; b) a contract; c) goods; or d) services (Wong, in Para. [0016] discloses “In the case of Bitcoin, the first process is to affirm the authenticity of a transaction from the sender to the recipient. It undergoes a hashing process at this stage. Then, along with other transactions in a set time window, they are put together and made into a hashing puzzle whereby miners will try to find a nonce, which is essentially a sequence of numbers with a known input proof, to arrive at a known hash digest output.”).

Regarding claim 38 Wong, as modified by Haldenby, Skala, and Kurani, teaches: The method of claim 37, wherein the contract is for one or more of the following: a) fiat currency; b) title deeds; c) tickets; Amendment dated August 17, 2020 Reply to Office Action of May 15, 2020d) goods; or e) services (Wong, in Para [0066] discloses “the mechanism to value each VCU in respect of each of the real world fiat currency in the GFCG is by way of individually determining it through a set of computer programs running on a computer system having at least one central processing unit, random access memory, device storage media, a database server, and an operating system all fully networked to a larger system”).

Regarding claim 40 Wong, as modified by Skala, and Kurani, fails to explicitly teach: The method of claim 25, wherein the first and/or second set of metadata is provided in the redeem script, the redeem script provided within a locking script of the transaction output.
Haldenby, from the analogous technical field teaches: The method of claim 25, wherein the first and/or second set of metadata is provided in the redeem script (Examiner note: function of a redeem script (i.e. spending script, Para. [0033]) is met by stored instructions/scripts in computing component 140; inclusion of metadata into a relevant script/instruction providing indication of incorporated entities and conditions/rules for data transfer  is met by a generation of additional files, e.g. keys, facilitating regulations of the relevant transactions) (Haldenby, in Para, [0076] discloses “one or more computing components of system 140 (e.g., server 142 upon execution of stored instructions) may generate additional cryptographic keys that facilitate the exemplary regulation of transactions (e.g., distributions, transfers, and/or actions) involving assets tracked within the hybrid public-private ledger” Haldenby, in Para, [0127] discloses “client devices 102, 104, and/or 106, in conjunction with system 140, may augment the exemplary hybrid block-chain ledger structures described above to include usage data and corresponding metadata”), the redeem script provided within a locking script of the transaction output (Examiner note: locking/unlocking script is disclosed in Para. [0003], as an instruction that if executed may allow, i.e. trigger, or not a relevant transaction or data processing, i.e. event; a locking script is met by a triggering event generated by a relevant computing instruction) (Haldenby, in Para, [0077] discloses “System 140 may also perform operations that encrypt the generated list of triggering events, either alone or in conjunction with metadata identifying the rules authority and/or information facilitating a processing of the transaction blocks throughout the hybrid block-chain ledger.” Haldenby, in Para, [0035] discloses “system 140 may establish causal relationships between one or more of the established rules and one or more events that trigger an initiation of one or more corresponding regulated distributions, transfers, and/or other actions involving assets tracked within the hybrid public-private ledger (e.g., "triggering events")).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Skala and Kurani, in view of the teaching of Haldenby, which discloses computer instructions/scripts comprising metadata which include regulation/rules for data operations as well as generation of triggering events, i.e. locking/unlocking scripts, in order to improve control over data processing in the system (Haldenby, [0035, 0077, 0127]).

Regarding claim 41 Wong, as modified by Haldenby and Skala, fails to explicitly teach: The method of claim 25, wherein the first and/or second set of metadata is provided in the first and/or second script at a location which is designated in a blockchain protocol as a location for a cryptographic key.  
Kurani, from the analogous technical field teaches: The method of claim 25, wherein the first and/or second set of metadata is provided in the first and/or second script at a location which is designated in a blockchain protocol as a location for a cryptographic key (Kurani, in col. 6, ll. 12 – 15 discloses “The pointer in the metadata of a MBC transaction points to the digital title points a location in a title database 124 maintained by the digital title company 106.” Kurani, in col. 3, ll. 59 – 61 discloses “the financial institution 108 executes an internal transfer of the MBC to a new private key/public key pair which are then stored in a database.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Haldenby and Skala, in view of the teaching of Kurani which discloses matadata pointer locating storage addresses of a variety of data, i.e. protocols, keys etc. in order to improve operations of the stored information (Kurani, col. 3, ll. 59 – 61, col. 6, ll. 12 – 15).

Regarding claim 42, claim 42 discloses a processor that is substantially equivalent to the method of claim 24. Therefore, the arguments set forth above with respect to claim 24 are equally applicable to claim 42 and rejected for the same reasons.

Regarding claim 43, claim 43 discloses a medium that is substantially equivalent to the method of claim 24. Therefore, the arguments set forth above with respect to claim 24 are equally applicable to claim 43 and rejected for the same reasons.

Regarding claim 44 Wong teaches: A computer implemented method for efficient transfer of entities on a peer-to-peer distributed ledger, the method comprising: generating a first exchange transaction; and broadcasting, over a first network, the first exchange transaction for inclusion on a P2P distributed ledger, wherein the first exchange transaction comprises: (Examiner note: it is understood that terms such as "first", "second", “third”, "top", "bottom" and the like, are words of convenience and are not to be construed as limiting terms unless specifically stated to the contrary; the peer-to-peer distributed ledger is met by the blockchain, see Para. [0002, 0007]) (Wong, in Para [0147] discloses “Distributed Ledger 60 sits on a peer-to-peer network allowing multiple parties to update one another in this network.”)
 an indication of a first quantity of a cryptocurrency to be transferred (Wong, in Para [0148] discloses “The Distributed Ledger 60, also known as a block chain, uses similar technology as that used by cryptocurrencies.” Wong, in Para [0057] discloses “the financial instrument in the form of a virtual currency unit (VCU) does not have any central ledger or management system to register its transactions but instead uses a public ledger that is powered by a peer to peer network of computer nodes using a protocol that is used by cryptocurrencies.”),
a first input provided from an output of a first invitation transaction from a first user, the first invitation transaction previously included on the P2P distributed ledger (Examiner note: script is a small program or code embedded in inputs/outputs affecting transactions, Para. [0002]; scripts are met by the programs controlling currency in GFCG, i.e. Global Fiat Currency financial Grid) (Wong, in Para [0066] discloses “the mechanism to value each VCU in respect of each of the real world fiat currency in the GFCG is by way of individually determining it through a set of computer programs running on a computer system having at least one central processing unit, random access memory, device storage media, a database server, and an operating system all fully networked to a larger system”),
 a first user private key associated with the first user, a first third-party private key associated with a first third-party, a first output indicating a transfer of a first entity from the first user to a second user, and a first script associated with the first output (Wong, in Para [0147] discloses “the Distributed Ledger 60 makes use of computer technologies, and in particular internet technologies to connect gatekeepers, more commonly known as miners, together.” Wong, in Para [0169] discloses “a transaction is performed through sending the required VCU amount, that is, transmitting relevant data indicative of the VCU amount, from one virtual wallet (sending party) to another virtual wallet (receiving) using public/private keysets to sign and receive the transaction.” Wong, in Para [0061] discloses “a transaction of VCUs between parties is by way of using public and private key pairs to sign transactions and of which the keys are generated in similar fashion to that used by cryptocurrencies” Wong, in Para [0251] discloses “Most importantly, it must be stressed here that the entire GFCGE 50 is a real-time system and therefore provides instant trading conditions.”);
an indication of a second quantity of a cryptocurrency to be transferred; a second input provided from an output of a second invitation transaction from the second user, the second invitation transaction previously included on the P2P distributed ledger (Wong, in Para [0166] discloses “all transactions are recorded and validated in the Distributed Ledger 60 which sits on a peer-to-peer network.”),
a second script, a second user private key associated with the second user, a second third-party private key associated with a second third-party, and a second output indicating a transfer of a second entity from the second user to a first user; (Wong, in Para [0148] discloses “The Distributed Ledger 60, also known as a block chain, uses similar technology as that used by cryptocurrencies.”);
Wong, fails to explicitly teach: wherein the first script comprises: a first set of metadata providing an indication of the first entity to be transferred and a first set of conditions for the transfer
Haldenby, from the analogous technical field teaches: wherein the first script comprises: a first set of metadata providing an indication of the first entity to be transferred and a first set of conditions for the transfer (Examiner note: function of a redeem script (i.e. spending script, Para. [0033]) is met by stored instructions/scripts in computing component 140; inclusion of metadata into a relevant script/instruction providing indication of incorporated entities and conditions/rules for data transfer  is met by a generation of additional files, e.g. keys, facilitating regulations of the relevant transactions) (Haldenby, in Para, [0076] discloses “one or more computing components of system 140 (e.g., server 142 upon execution of stored instructions) may generate additional cryptographic keys that facilitate the exemplary regulation of transactions (e.g., distributions, transfers, and/or actions) involving assets tracked within the hybrid public-private ledger” Haldenby, in Para, [0077] discloses “System 140 may also perform operations that encrypt the generated list of triggering events, either alone or in conjunction with metadata identifying the rules authority and/or information facilitating a processing of the transaction blocks throughout the hybrid block-chain ledger.” Haldenby, in Para, [0127] discloses “client devices 102, 104, and/or 106, in conjunction with system 140, may augment the exemplary hybrid block-chain ledger structures described above to include usage data and corresponding metadata”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, in view of the teaching of Haldenby, which discloses computer instructions/scripts comprising metadata which include regulation/rules for data operations in order to improve control over generation and storage of key pairs in the database and facilitate better regulations of data processing in the system (Haldenby, [0033, 0076, 0077, 0127]).
Wong, as modified by Haldenby, fails to explicitly teach: wherein the first set of conditions comprise one or more of the following: Reply to Office Action of February 3, 2022 a) one or more range limits on one or more prices related to the exchange; b) an exchange rate; c) a deadline for fulfilment of the first invitation; or d) a limitation on a geographical area for the exchange to take place; (Skala)
Skala from the analogous technical field teaches: wherein the first set of conditions comprise one or more of the following (Skala, in col. 82, ll.19-23, discloses “When the condition is satisfied, the action may be performed. Conditions may relate to the type of notification (e.g., price of a particular digital asset drops below a threshold, price exceeds a threshold, exchange is unavailable)”): Reply to Office Action of February 3, 2022
one or more range limits on one or more prices related to the exchange; (Skala, in col. 37, l.45, discloses “price ranges within other time ranges” Skala, in col. 23, ll.28-29, discloses “The fee calculation may vary with market conditions, such as price” Skala, in col. 2, ll.37-44, discloses “the method may further comprise receiving, at the exchange computer system from the first user electronic device, first digital asset order information corresponding to a first prospective digital asset purchase order, the first digital asset order information comprising a first order quantity of the digital asset and a first order price parameter related to a first order price of the digital asset, the first order price denominated in the fiat currency”), 
b) an exchange rate (Skala, in col. 87, ll.25-28, discloses “Transaction data may comprise exchange rate data, such as currency pairs, which relate the exchange rate between two differently denominated currencies or assets.”),
c) a deadline for fulfilment of the first invitation, or d) a limitation on a geographical area for the exchange to take place (Skala, in col. 12, ll.38-41, discloses “Transmitters 132 can include, e.g., money service businesses, which could be licensed in appropriate geographic locations to handle financial transactions.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Haldenby, in view of the teaching of Skala which discloses prices and exchange rates as transaction conditions in order to achieve a higher efficiency of transactions (Skala, col. 2, ll.37-44, col. 12, ll.38-41, col. 23, ll.28-29, col. 82, ll.19-23, col. 87, ll.25-28).
Wong, as modified by Haldenby and Skala, fails to explicitly teach: a first user public key associated with the first user, and a first third-party public key associated with the first third-party; [and wherein the second script comprises:] a second set of metadata providing an indication of the second entity to be transferred and a second set of conditions for the transfer, a second user public key associated with the second user, and a second third-party public key associated with the second third-party
Kurani, from the analogous technical field teaches: a first user public key associated with the first user, and a first third-party public key associated with the first third-party; (Examiner note: first user public/private key pair is met by a new public/private key pair explored by institution 108; the third-party public/private key pair is met by the key pair associated with the account 116 i.e. a key pair database) (Kurani, in col. 3, ll. 59 – 61 discloses “the financial institution 108 executes an internal transfer of the MBC to a new private key/public key pair which are then stored in a database.” Kurani, in col. 3, ll. 65 – 67 discloses “The financial institution 108 includes a pooled MBC account 116 (i.e., a database of private key/public key pairs).” Kurani, in col. 4, ll. 12 – 14 discloses “The pooled MBC account 116 is a database of addresses, private keys, and public keys associated with MBC that has been transferred to the financial institution” (Kurani, in col. 1, ll. 29 – 31 discloses “A user of MBC can transfer funds to another party by using a private key associated with a certain value of MBC.” Kurani, in col. 6, ll. 2 – 7 discloses “digital title for an asset can be passed between parties of a MBC transaction by placing the digital title or a pointer to the digital title in the additional information field or metadata field, such as the op_return field, the nSequence field, or another metadata field of a Bitcoin transaction.” Kurani, in col. 3, ll. 1 – 2 discloses “The second MBC transaction passes funds to the seller from the buyer (either directly or via an intermediary)”. Kurani, in col. 5, ll. 51 – 53 discloses “the transaction-including any information contained in the metadata of the transaction – is recorded in a MBC blockchain 122”).
and wherein the second script comprises: (Examiner note: as noted above, script is a small program or code embedded in inputs/outputs affecting transactions, Para. [0002]; scripts are met by the programs controlling currency in GFCG, i.e. Global Fiat Currency financial Grid of Wong) (Wong, in Para [0066] discloses “the mechanism to value each VCU in respect of each of the real world fiat currency in the GFCG is by way of individually determining it through a set of computer programs running on a computer system having at least one central processing unit, random access memory, device storage media, a database server, and an operating system all fully networked to a larger system”)
a second set of metadata providing an indication of the second entity to be transferred and a second set of conditions for the transfer, a second user public key associated with the second user, and a second third-party public key associated with the second third-party script (Kurani, in col. 4, ll. 12 – 14 discloses “The pooled MBC account 116 is a database of addresses, private keys, and public keys associated with MBC that has been transferred to the financial institution” Kurani, in col. 10, ll. 28 – 31 discloses “After confirming that the digital title transferred from the seller 104 to the buyer 102, the financial institution 108 initiates a second MBC transfer from the financial institution 108 to the seller 104 at 322.” Kurani, in col. 6, ll. 2 – 7 discloses “digital title for an asset can be passed between parties of a MBC transaction by placing the digital title or a pointer to the digital title in the additional information field or metadata field, such as the op_return field, the nSequence field, or another metadata field of a Bitcoin transaction.” Kurani, in col. 3, ll. 1 – 2 discloses “The second MBC transaction passes funds to the seller from the buyer (either directly or via an intermediary)”. Kurani, in col. 5, ll. 51 – 53 discloses “the transaction-including any information contained in the metadata of the transaction – is recorded in a MBC blockchain 122”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Haldenby and Skala, in view of the teaching of Kurani which discloses transfer of metadata associated with the cryptocurrency using public/private keys in order to achieve a higher security level of the operations with cryptocurrency (Kurani, col. 1, ll. 23 – 25, col. 3, ll. 18 – 22, col. 4, ll. 12 – 14, col. 5, ll. 51 – 53, col. 6, ll. 2 – 7, col. 6, ll. 12 – 15, col. 9, ll. 38 – 39, col. 10, ll. 28 – 31).

Regarding claim 45, claim 45 dependent on claim 44 discloses a method that is substantially equivalent to the method of claim 26 dependent on claim 24. Therefore, the arguments set forth above with respect to claim 26 are equally applicable to claim 45 and rejected for the same reasons.

Regarding claim 46, claim 46 dependent on claim 44 discloses a method that is substantially equivalent to the method of claim 26 dependent on claim 24. Therefore, the arguments set forth above with respect to claim 26 are equally applicable to claim 46 and rejected for the same reasons.

Regarding claim 47, claim 47 dependent on claim 44 discloses a method that is substantially equivalent to the method of claim 26 dependent on claim 24. Therefore, the arguments set forth above with respect to claim 26 are equally applicable to claim 47 and rejected for the same reasons.

Regarding claim 48, claim 48 dependent on claim 44 discloses a method that is substantially equivalent to the method of claim 27 dependent on claim 24. Therefore, the arguments set forth above with respect to claim 27 are equally applicable to claim 48 and rejected for the same reasons.

Regarding claim 49, claim 49 dependent on claim 44 discloses a method that is substantially equivalent to the method of claim 28 dependent on claim 24. Therefore, the arguments set forth above with respect to claim 28 are equally applicable to claim 49 and rejected for the same reasons.

Regarding claim 50, claim 50 dependent on claim 49 discloses a method that is substantially equivalent to the method of claim 29 dependent on claim 25. Therefore, the arguments set forth above with respect to claim 29 are equally applicable to claim 50 and rejected for the same reasons.

Regarding claim 51, claim 51 dependent on claim 44 discloses a method that is substantially equivalent to the method of claim 30 dependent on claim 25. Therefore, the arguments set forth above with respect to claim 30 are equally applicable to claim 51 and rejected for the same reasons.

Regarding claim 52, claim 52 dependent on claim 49 discloses a method that is substantially equivalent to the method of claim 31 dependent on claim 28. Therefore, the arguments set forth above with respect to claim 31 are equally applicable to claim 52 and rejected for the same reasons.

Regarding claim 53, claim 53 dependent on claim 50 discloses a method that is substantially equivalent to the method of claim 32 dependent on claim 29. Therefore, the arguments set forth above with respect to claim 32 are equally applicable to claim 53 and rejected for the same reasons.

Regarding claim 54, claim 54 dependent on claim 44 discloses a method that is substantially equivalent to the method of claim 34 dependent on claim 24. Therefore, the arguments set forth above with respect to claim 34 are equally applicable to claim 54 and rejected for the same reasons.

Regarding claim 57, claim 57 dependent on claim 44 discloses a method that is substantially equivalent to the method of claim 37 dependent on claim 24. Therefore, the arguments set forth above with respect to claim 37 are equally applicable to claim 57 and rejected for the same reasons.

Regarding claim 58, claim 58 dependent on claim 57 discloses a method that is substantially equivalent to the method of claim 38 dependent on claim 37. Therefore, the arguments set forth above with respect to claim 38 are equally applicable to claim 58 and rejected for the same reasons.

Regarding claim 60, claim 60 dependent on claim 44 discloses a method that is substantially equivalent to the method of claim 40 dependent on claim 25. Therefore, the arguments set forth above with respect to claim 40 are equally applicable to claim 60 and rejected for the same reasons.

Regarding claim 61, claim 61 dependent on claim 44 discloses a method that is substantially equivalent to the method of claim 41 dependent on claim 25. Therefore, the arguments set forth above with respect to claim 41 are equally applicable to claim 61 and rejected for the same reasons.

Regarding claim 62, claim 62 discloses a processor that is substantially equivalent to the processor of claim 42. Therefore, the arguments set forth above with respect to claim 42 are equally applicable to claim 62 and rejected for the same reasons.

Regarding claim 63, claim 63 discloses a medium that is substantially equivalent to the medium of claim 43. Therefore, the arguments set forth above with respect to claim 43 are equally applicable to claim 63 and rejected for the same reasons.

Claims 35 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2017/0178237 A1) (hereafter Wong), in view of Haldenby et al. (US 2017/0046792), in view of Skala et al. (US 10354325) (hereafter Skala), in view of Kurani (US 10,719,816 B1) (hereafter Kurani), and in view of Andrade (US 2016/0283941 A1) (hereafter Andrade).

Regarding claim 35 Wong, as modified by Haldenby, Skala, and Kurani, fails to explicitly teach: The method of claim 29, wherein one or more of the first exchange transaction, the second exchange transaction, the first invitation transaction and the second invitation transaction is a pay-to-script-hash (P2SH) transaction.  
Andrade from the analogous technical field teaches: The method of claim 29, wherein one or more of the first exchange transaction, the second exchange transaction, the first invitation transaction and the second invitation transaction is a pay-to-script-hash (P2SH) transaction (Andrade, in Para. [0280] discloses “The pay-to-script-hash function is built into client wallet software of a cryptocurrency. A cryptocurrency owner can use the client wallet software to choose to use pay-to-pubkey-hash or pay-to-script-hash to create transactions.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Haldenby, Skala, and Kurani, in view of the teaching of Andrade which discloses application of the pay-to-script-hash method in order to higher security of the operations with cryptocurrency (Andrade, Para. [0280]).

Regarding claim 55, claim 55 dependent on claim 47 discloses a method that is substantially equivalent to the method of claim 35 dependent on claim 29. Therefore, the arguments set forth above with respect to claim 35 are equally applicable to claim 55 and rejected for the same reasons.

Claims 36 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2017/0178237 A1) (hereafter Wong), in view of Haldenby et al. (US 2017/0046792), in view of Skala et al. (US 10354325) (hereafter Skala), in view of Kurani (US 10,719,816 B1) (hereafter Kurani), and in view of Haldenby et al. (US 2017/0046698 A1) (hereafter Haldenby2).

Regarding claim 36 Wong, as modified by Haldenby, Skala, and Kurani, fails to explicitly teach: The method of claim 29, wherein one or more of the first script hash and the second script hash is Base58 encoded.
Haldenby2 from the analogous technical field teaches: The method of claim 29, wherein one or more of the first script hash and the second script hash is Base58 encoded (Haldenby2, in Para. [0135] discloses “the new ledger block may encoded using a Base58 encoding scheme (e.g., as employed for blockchain ledgers memorializing transactions involving Bitcoin™ virtual currencies).”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, as modified by Haldenby, Skala, and Kurani, in view of the teaching of Haldenby2 which discloses application of Base58 encoding method in order to higher security of the operations with cryptocurrency (Haldenby2, Para. [0135]).

Regarding claim 56, claim 56 dependent on claim 50 discloses a method that is substantially equivalent to the method of claim 36 dependent on claim 29. Therefore, the arguments set forth above with respect to claim 36 are equally applicable to claim 56 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, Maim (US 20170091750)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431         

/TRANG T DOAN/Primary Examiner, Art Unit 2431